     Case 1:19-cv-02666 Document 1 Filed 09/18/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.

SABRINA HERRERA

        Plaintiff,

v.

ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY

        Defendant.


                                  NOTICE OF REMOVAL


TO:     HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
        DISTRICT OF COLORADO

        Defendant, ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

pursuant to 28 U.S.C. §§ 1441, et. seq., and 1446(a), files this Notice of Removal to

remove this action from the District Court, Denver County, Colorado, to the United States

District Court for the District of Colorado and, as grounds, states as follows:

                                  I.     INTRODUCTION

        1.      Plaintiff filed her Complaint in Denver County District Court on August 22,

2019. (Exhibit 1, Complaint). Allstate was served with the Complaint on August 19, 2019.

(Exhibit 5, Return of Service).

        2.      A Notice of Removal shall be filed within thirty (30) days of service of the

Complaint. See 28 U.S.C. § 1446(b). This Notice of Removal, having been filed on

September 18, 2019, is timely.
   Case 1:19-cv-02666 Document 1 Filed 09/18/19 USDC Colorado Page 2 of 5




       3.     This Court has jurisdiction over this action under 28 U.S.C. § 1332, and this

action is removable under 28 U.S.C. § 1441(b), because this is a civil action between

citizens of different states and the matter in controversy allegedly exceeds the sum of

$75,000, exclusive of interest and costs.

       4.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, orders

and papers or exhibits filed in the Denver County District Court, Colorado are provided

with this Notice of Removal. (See Exhibit 1, Complaint; Exhibit 2, Summons; Exhibit 3,

Civil Case Cover Sheet; Exhibit 4, Delay Reduction Order; Exhibit 5, Return of Service,

Exhibit 6 Motion for Extension of Time to File Answer, Exhibit 7 Order Re: Unopposed

Motion for Extension of Time to File Answer).

       5.     Venue is proper in this district under 28 U.S.C. § 1446(a) because this

district embraces the place in which the removed action is pending.

       6.     Written notice of the filing of this Notice of Removal was promptly served on

Plaintiff’s counsel, and a copy was filed with the District Court Clerk for Denver County,

Colorado pursuant to 28 U.S.C. § 1446(d). A copy of the Notice of Filing of this Notice of

Removal to Federal Court was filed with the clerk contemporaneously with this Notice of

Removal.

                      II.    DIVERSITY OF CITIZENSHIP EXISTS

       7.     Plaintiff is a citizen of Colorado. (Exhibit 1, Complaint at ¶ 1; Exhibit 8,

proof of Plaintiff’s residence in Colorado).




                                               2
   Case 1:19-cv-02666 Document 1 Filed 09/18/19 USDC Colorado Page 3 of 5




       8.           Defendant is incorporated in, and has its principal place of business in,

Illinois. (Exhibit 9, Colorado Secretary of State Summary). Therefore, Defendant is a

citizen of Illinois. See 28 U.S.C. § 1332(c)(1).

       9.           Complete diversity exists among the parties to this action.

             III.      THE AMOUNT IN CONTROVERSY EXCEEDS $75,000

       10.          A federal court has subject matter jurisdiction when there is diversity of

citizenship among the parties and the amount in controversy exceeds $75,000. See

McPhail v. Deere & Co., 529 F.3d 947, 952 (10th Cir. 2008); 28 U.S.C. § 1332(a).

       11.          At the time of the February 16, 2016 accident, Plaintiff was insured by

Allstate for underinsured motorist (UIM) benefits with limits of $25,000. Allstate previously

gave permission for Plaintiff to settle with the tortfeasor’s insurance company,

Progressive, for its policy limits of $25,000.

       12.          In her Complaint, Plaintiff alleges that as a direct and proximate result of the

February 16, 2016 accident, Plaintiff has incurred past medical expenses in excess of

$15,000. (Exhibit 1, Complaint at ¶ 17-19). Plaintiff alleges she is entitled to all UIM

benefits under her insurance contract. Plaintiff seeks payment of UM/UIM benefits, treble

damages for common law bad faith, double damages for statutory bad faith, pre-judgment

and post-judgment interest, attorney fees, and costs of litigation, including expert witness

fees. (Exhibit 1, Complaint).

       13.          Based on the damages sought, Allstate has proved by a preponderance of

the evidence that the amount in controversy exceeds $75,000.




                                                    3
   Case 1:19-cv-02666 Document 1 Filed 09/18/19 USDC Colorado Page 4 of 5




       14.    Accordingly, Allstate has also proved by a preponderance of the evidence

that removal is permissible under 28 U.S.C. § 1446 and that this Court has subject matter

jurisdiction over this matter.

       WHEREFORE, Defendant Allstate Fire and Casualty Insurance Company

removes the State Court action pending as case number 2019CV33211 in the District

Court, Denver County, Colorado to the United States District Court for the District of

Colorado.

       DATED this 18th day of September, 2019.

                                            Respectfully submitted,



                                             /s/ Billy-George Hertzke
                                            Billy-George Hertzke
                                            Senter Goldfarb & Rice, LLC
                                            3900 E. Mexico Avenue, Suite 700
                                            Denver, Colorado 80210
                                            Telephone: 303-320-0509
                                            Fax: 303-320-0210
                                            Email: bhertzke@sgrllc.com

                                             /s/ Caroline M. Rixey
                                            Caroline M. Rixey
                                            Senter Goldfarb & Rice, LLC
                                            3900 E. Mexico Avenue, Suite 700
                                            Denver, Colorado 80210
                                            Telephone: 303-320-0509
                                            Fax: 303-320-0210
                                            Email: crixey@sgrllc.com
                                            Attorneys for Defendant




                                           4
   Case 1:19-cv-02666 Document 1 Filed 09/18/19 USDC Colorado Page 5 of 5




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of September, 2019, I electronically filed
a true and correct copy of the above and foregoing NOTICE OF REMOVAL with the Clerk
of Court using the CM/ECF system, and further, that I electronically served a true and
correct copy of said document on the following via email:


James J. Peters
Law Office of James J. Peters
1610 Gaylord Street
Denver, CO 80206
lojjp@aol.com
Counsel for Plaintiff


                                            /s/ Carol J. Kelly
                                           Legal Secretary




                                           5
